72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John L. PASCUCCI, Petitioner,v.Ruta S. BAILEY, Respondent.
No. 95-8107.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Dec. 12, 1995.

On Petition for Permission to Appeal.  (CA-94-867-3)
Petition denied by unpublished per curiam opinion.  John L. Pascucci, Petitioner Pro Se.  Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia, for Respondent.
PETITION DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John Pascucci petitions this court pursuant to Fed.  R.App. P. 5.1 for permission to appeal the district court's order affirming the magistrate judge's dismissal of his 28 U.S.C. Sec. 2241 (1988) action.  Finding no substantial question, we deny the petition for permission to appeal.  See Adams v. Heckler, 794 F.2d 303, 309-10 (7th Cir.1986);  Wolff v. Wolff, 768 F.2d 642, 646-48 (5th Cir.1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED